Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US publication no.: 2013/0106329 in view of Eisenhardt US publication no.: 2009/0174351.
Regarding claim 1, Kato et al. teach, A method for determining a rotor temperature of a permanent magnet synchronous machine (motor 3, figure 1) in an electrically driven vehicle (intended use), comprising: in a driving state in which no torque is demanded of the permanent magnet synchronous machine (see figure 5 and paragraph 41, where the current is at 0, where a start-up phase is shown), operating a power electronics system supplying the permanent magnet synchronous machine with energy in a current regulation mode (see paragraph 21); and regulating the power electronics system such that an alternating current on an AC side of the power electronics system is zero (see figure 5, where the current is zero and paragraphs 21-22 and paragraph 41 explain that the start-up current is zero when the control is performed); while the alternative current on the AC side of the power electronics system is zero, measuring a direct voltage on a DC side (voltage detector 5, figure 1) of the power electronics system and an electrical angular velocity of the permanent magnet synchronous machine (start-up speed calculator 17, figure 1) ; 
Kato et al. is silent on specifically teaching: calculating the rotor temperature based on the measured direct voltage and the measured electrical angular velocity.
Eisenhardt teaches: calculating the rotor temperature (see paragraph 26) based on the measured voltage (Phase Voltage Uind, paragraph 26) and the measured electrical angular velocity (rotational speed n, paragraph 27). 
In view of Eisenhardt’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kato et al. to include; calculating the rotor temperature based on the measured direct voltage and the measured electrical angular velocity, for the purpose of protecting the circuit. 
Examiner notes*: While Eisenhardt’s teachings doesn’t specifically disclose that the voltage measured is a DC voltage. The teachings of Eisenhardt of estimating the rotor temperature based on the speed and voltage is being applied to the apparatus of Kato et al. 
Regarding claim 2, Kato et al. teach, the method according to claim 1, wherein an alternating voltage applied to the AC side of the power electronics unit is calculated from the measured direct voltage and a duty cycle of the power electronics unit (see paragraph 23 where the PWM control is provided to control the motor utilizing the duty cycle and further the power converter 2 gets the voltage determined by the voltage sensor 5 as seen in figure 1). 
Regarding claim 4, Kato et al. teach, the method according to claim 1, wherein the driving state, in which no torque is demanded of the permanent magnet synchronous machine, is a coasting mode (see figure 5). 
Regarding claim 5, Kato et al. teach, an apparatus comprising a power electronics unit (see inverter 2, figure 1) that feeds the permanent magnet synchronous machine with alternating current (see motor 3, figure 1); at least one current sensor (current sensor 4, figure 1) arranged on an AC side of the power electronics unit, which is configured to measure an alternating current in at least one phase supplying the permanent magnet synchronous machine (see paragraph 20); at least one voltage sensor (voltage sensor 5, figure 1) arranged on a DC side of the power electronics unit, which is configured to measure a direct voltage applied to the DC side of the power electronics unit (see paragraph 20, where it is explained that the voltage detector 5 detects the input voltage applied to the power converter); at least one rotational speed sensor (start-up speed calculator 17, figure 1), which is configured to measure a rotational speed of the permanent magnet synchronous machine (see paragraph 40).
Kato et al. is silent on specifically teaching: for determining a rotor temperature of a permanent magnet synchronous machine; at least one device for controlling the power electronics unit and for receiving and processing measured data from the 
Eisenhardt teaches: for determining a rotor temperature of a permanent magnet synchronous machine (see the equation on paragraph 26); at least one device for controlling the power electronics unit and for receiving and processing measured data from the sensors and for calculating the rotor temperature of the permanent magnet synchronous machine based on the measured data (control unit 12, figure 1 and see paragraph 29).
In view of Eisenhardt teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kato et al. to include; for determining a rotor temperature of a permanent magnet synchronous machine; at least one device for controlling the power electronics unit and for receiving and processing measured data from the sensors and for calculating the rotor temperature of the permanent magnet synchronous machine based on the measured data, for the purpose of protecting the circuit. 
Regarding claim 6, Eisenhardt teaches, the apparatus according to claim 5, wherein the at least one device for controlling the power electronics unit and for receiving and processing the measured data from the sensors (Uind, figure 1 and for calculating the rotor temperature (see paragraph 26) of the permanent magnet synchronous machine is configured to regulate an alternating current on the AC side of the power electronics unit to zero. 
Regarding claim 7, Eisenhardt teaches, The apparatus according to claim 5, wherein the at least one device for controlling the power electronics system and for receiving and processing the measured data from the sensors and for calculating the rotor temperature (see paragraph 26)  of the permanent magnet synchronous machine is configured to determine an alternating voltage applied to the AC side of the power electronics system from the voltage measured by the at least one voltage sensor  (Uind) arranged on the DC side of the power electronics system (see figure 1 and paragraph 26-29 , where it is explained that the rotor temperature estimator  is based on the voltage sensors). 
Regarding claim 8, Eisenhardt teaches, The apparatus according to claim 5, wherein the at least one device for controlling the power electronics unit and for receiving and processing the measured data from the sensors and for calculating the rotor temperature (see paragraph 26) of the permanent magnet synchronous machine is configured to determine an electrical angular velocity of the permanent magnet synchronous machine (Rotation sped N, figure 1) from the rotational speed of the permanent magnet synchronous machine measured by the at least one rotational speed sensor (see figure 1 and paragraph 26-29, where the rotor temperature estimator  receives data from the speed sensor 5 and determines the rotor temperature). 
Regarding claim 9, Eisenhardt teaches, The apparatus according to claim 5, wherein the at least one device for controlling the power electronics unit and for receiving and processing the measured data from the sensors and for calculating the rotor temperature (see paragraph 26)  of the permanent magnet synchronous machine Rotational speed N, figure 1) of the permanent magnet synchronous machine (see figure 1, where the rotor temperature estimator  receives data from the speed sensor 5 and determines the rotor temperature).
Allowable Subject Matter
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1-2 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHEB S IMTIAZ/Examiner, Art Unit 2846